Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 3 & 6-20 are allowed.
Regarding claims 1 & 17, the prior art of record does not teach the claimed flywheel system including, inter alia, a rotor plate and a stator providing a set of independent electrically conductive plates arranged circularly about the axis and adapted to generate a rotating electrostatic field and a lifting electrostatic field centered on that axis within the housing to both suspend and rotate the rotor plate, “wherein the rotor plate is a high resistance dielectric material and levitation of the rotor is provided by charge induced in the dielectric material by the electrostatic field and asynchronous rotation of the rotor plate with respect to the rotating electrostatic field is provided by a resistive flow of current through the high resistance dielectric material circularly around the axis from charge induced in the dielectric material by the electrostatic field of the stator and drawn through the dielectric material by the rotating electrostatic field.”  For an explanation of the functional language, see the affidavit filed 07 October 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832